DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on February 4, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Peterson (Fig. 1; page 1, lines 53-56, 102-112).
Peterson (Fig. 1; page 1, lines 53-56, 102-112) teaches a carburetor with a plurality of integrated filters therein.  Specifically, Peterson teaches a carburetor (Fig. 1) having a body {the overall structure of the carburetor as shown in Figure 1 from the fuel inlet (11) to the air/fuel passageway (36’)}, a fuel bowl (5) coupled to the body, the fuel bowl creating an internal fuel bowl chamber, a fuel supply inlet (11), a fuel supply passageway (9) coupling the fuel supply inlet and the fuel bowl chamber, a first filter  (23) disposed around a stem (6) within the fuel bowl chamber, a second filter (25) disposed within a fuel metering unit (the structure downstream of the fuel bowl 
With regard to the structure as set forth by instant claim 13, Peterson is seen as teaching a first filter (12) disposed within the fuel supply passageway (9) between the fuel supply inlet (11) and the fuel bowl chamber (inside fuel bowl 5) and a second filter (25) disposed within a fuel metering unit (the structure downstream of the fuel bowl chamber).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson taken together with Roberts et al.
Peterson (Fig. 1; page 1, lines 53-56, 102-112) as applied above substantially discloses applicant’s invention as recited by instant claims 5, 6, 14, and 15, except for the fuel metering unit including separate first (high throttle) and second (low throttle) passageways and a fuel reservoir in the fuel metering unit with the second filter disposed within the fuel reservoir of the fuel metering unit.
.
Allowable Subject Matter
Claims 2, 3, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest utilizing molecular sieve filters within fuel passageways of a carburetor structure, as set forth by instant claims 2, 3, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.S.B/5-7-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776